Title: To John Adams from Ezra Stiles, 10 March–25 April 1787
From: Stiles, Ezra
To: Adams, John


          
            
              Sir
              Yale College March 10. 1787.
            
            In my Answer to the Letter I had the honor of receiveg from you last Fall by Dr Wales, I expressed my Apprehension that the Abbe Mably and some other of our European Friends entertained too gloomy despairing & desconsolate Ideas and Fears, least our Amer̃ Republic should tumble to pieces and come to nothing. Even our worthy & ever to be venerated Friend Dr Price has his Fears for us; and so had Mrs. Macaulay at her first Landing here, but she altered her Judgment and returned with Consolation. The greater part [of the] learned Abbe’s Difficulties & Dangers are nothing [. . . .]ind. We may be capricious, we may do 1000 foolish Things [. . .]ties,

without ruining the Fœderation or the growing Glory of the United States. There is a com̃on a public Interest, which it is & will be the Interest of too many Millions of Individuals to take Care of; and there is Wisdom transfused through this Body of Individuals; and the Confederation embosoms enough of internal Power to enforce & carry into Execution what Wisdom shall feel to be the public Interest:—there is & will be too much of all these Things to permit a Possibility of the public Interest being essentially neglected. Antient & modern History affords us little Light. They have no Parallels to our State. Of the few Republics that are or ever have been on Earth, there is not one that has any radical Resemblance to ours: there is not one which has Landed Property so equably diffused among the People, as to generate a constant Depende upon and give a decided & permanent Dominion in the People;—I mean in Election of their Governors & chief Rulers—not in Insurrections against the Senate or grand State Representative which stands on their annual Election & Revocation. Even the most libertine Spirits must be sooner or later convinced that, if they should manufacture the Politics never so often, they would terminate in an annual or elected Assembly, as the ultimatum of Liberty. Should civil Wars arise, and thro’ Confiscations Property be Shifted,—yet the most accumulated Property without Entails & Perpetuities will not be dangerous; for such is family fatality that thro’ Luxury & Permission to aliene hereditary Estates, vix Tertius gaudeat Hæres, & then it reverts in Effect to the public & mixes with the com̃on Mass of public Prop[erty.]
          
          
            
              
                Apr. 25.
              
            
            This has lain by me unfinished for a Leisure Hour of Calmness. But I must beg Leave to dispatch it hastily, to gratify a worthy Friend & Patriot Saml Bishop Esqr who has a son in London, for whom he is very sollicitous. His son Abm. Bishop Esqr is a young Lawyer, graduated here 1778, and last winter went to Lond to finish or perfect the jural Studies, and is now at one of the Inns. Should he wait upon yourself, it would be highly pleasg to his worthy Father, that you shd impart to him your kind Counsel as to his Conduct and the Pursuit of his Studies, during the year he proposes to spend in London. I have the Honor to be, Sir, / Yr most obliged hble servt
            
              Ezra Stiles
            
          
        